Title: To James Madison from Robert W. Fox, 4 September 1802 (Abstract)
From: Fox, Robert W.
To: Madison, James


4 September 1802, Falmouth. “I am much obliged to thee for thy favor of the 16th June; prior to the receipt of which I had desired my Freinds to recommend another Person to the situation proposed for myself. I assure thee I wou’d not intentionaly do any thing or accept any public situation, that wou’d be improper for a Consul of the United States of America to hold.… I beg leave to assure thee that if I can at any time render thyself or Friends acceptable Services hereaway, it will give me great pleasure.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

